DETAILED ACTION
This office action is in response to the application filed on 10/22/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 5/02/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on Oct. 22, 2020 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4:
Claim 4 recites phrase “at least one property of the respective properties that is selected from a group comprising…” in line 2 [emphasis added]. The limitation “a group comprising” is open-ended which is not clear what are exactly included in the group and how to select from the group. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant attention is directed to classic Markush type claim structure for alternative limitations, e.g., “selected from the group consisting of…” (see MPEP 2173.05(h)). 

Claim 6:
Claim 6 recites limitation “…selected from a group comprising…” in lines 1-2, and thus it is also rejected for the same reason as addressed above in claim 4.

Claim 12:
Claim 12 recites limitation “…selected from a group comprising…” in line 2, and thus it is also rejected for the same reason as addressed above in claim 4.

Claim 17:
Claim 17 recites similar limitation “…selected from a group comprising…” in line 2, and thus it is also rejected for the same reason as addressed above in claim 4.

Claim 18:
Claim 18 recites similar limitation “…selected from a group comprising…” in lines 2-3, and thus it is also rejected for the same reason as addressed above in claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branca (Branca et al., US2010/0064035A1) in view of Avisror (Avisror et al., US2019/0294528A1).
With respect to claims 1, 10, and 16, Branca discloses:
A system, a method, and a non-transitory machine-readable medium with executable instructions executed by the system comprising: a memory that stores executable components; and a processor that executes the executable components stored in the memory (i.e., Fig.1-3, “Client 11”,“server 12”, and paragraph [0027], “one or more processors”), wherein the executable components comprise: a filtering component, a clustering component, and a selection component  (i.e., Fig.3, “Data receiver”, “Solution Sender”, “Product Performance Model”, “Solution Finder”, “Data& Solution Store”) for:
filtering, by a first system operatively coupled to a processor (i.e., Fig.1, “server 12”, and paragraph [0027], “one or more processors”), data (i.e., “performance model parameter data” – see paragraph [0035]) relating to deployments of respective second systems as collected from the respective second systems (i.e., “client module 11”/“customer A”, “customer B” – see Fig.1 and paragraph [0034], “data from all the different clients for the IT product/solution are collected”), wherein the filtering is based on relevancy of the deployments [to a testing criterion] and results in a filtered group of deployments (i.e., paragraph [0036-37], “filtering performance model parameter data received from clients according to the deployment type…further filtered according to optimization policies…” and Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”); 
grouping, by the first system, respective ones of the filtered group of deployments into respective clusters according to a difference function (i.e., “deployment type” – Branca discloses difference function as deployment type, see paragraph [0009], “wherein the deployment type is a function of the characteristics of the computing environment of the deployment”), the difference function being defined according to respective properties of the respective ones of the filtered group of deployments (see Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”, and paragraph [0037], “Once the deployment has been assigned to a category (e.g., SMB deployment, Enterprise Deployment, etc.)…” – notes: grouping in categories according to a difference function/deployment type); and 
designating, by the first system, selected ones of the filtered group of deployments from respective ones of the clusters for testing according to a selection criterion (i.e., “optimization policies”, see paragraph [0031] and Fig.6, step 55 – Find new better/optimal configuration, and step 56 – Send new configuration).
Branca discloses collecting/filtering data based on relevancy of the deployments to deployment category and optimization policies as addressed above, but does not explicitly disclose the collecting/filtering data based on relevancy of the deployments to a testing criterion.
However, Avisror discloses collecting/filtering data based on relevancy of the deployments to a testing criterion (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).


With respect to claim 2, Avisror further discloses:
wherein the system testing criterion comprises amounts of elapsed time from collection of the data relating to the respective computing system deployments (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact” – Notes: historical activity is quantified /measured using amounts of elapsed time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca for deployment and testing the related filtered data. One would have been motivated to do so to for the purpose as addressed above in claim 1.

With respect to claim 3, Branca discloses:
wherein the system testing criterion comprises a criterion based on usage (i.e., “optimization policy” based on usage -“Web application” – see paragraph [0037]) by the respective computing system deployments of one or more software features designated [for testing] (i.e., paragraph [0037], “it is further filtered according to optimization policies specified by the customer of the deployment (e.g., two different policies for a Web application may be ‘maximize throughput’ or ‘minimize response time’)”.
Branca does not explicitly disclose the deployments for testing. However, Avisror discloses collecting/filtering data based on relevancy of the deployments for testing (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).

With respect to claims 4, 12, and 18, Branca discloses:
wherein the difference function is defined with respect to at least one property of the respective properties that is selected from a group comprising client input/output activity volume associated with the respective ones of the filtered group of computing system deployments (i.e., Fig.4, item 11, clients upload/download configuration data to/from server 12 – client input/output activity volume) and configuration properties of software features utilized by the respective ones of the filtered group of computing system deployments (i.e., “Current configuration data upload”, “Optimized configuration data download” – see Fig.4).

With respect to claims 7, 15, and 20, Avisror further discloses:
wherein the executable components further comprise: 
a merit scoring component (i.e., “Risk Scoring System”, see Fig.1:130 ) that assigns merit scores (i.e.,  “Associate Risk Scores” – see Fig.9:940-950) to the computing system deployments of the filtered group of computing system deployments (see Fig.9, step 940 – Calculate and Associate Risk Score with modified software artifact), wherein the selection component designates the respective selected ones of the filtered group of computing system deployments based on the merit scores (see Fig.9, step 950 – Generate Risk Factor For Build combination based on respective Risk Scores for Modified software artifact thereof”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca for the purpose as addressed above in claims 1, 10 and 16.

With respect to claim 8, Avisror further discloses:
 wherein the merit scoring component assigns a first merit score of the merit scores to a first computing system deployment of the filtered group of computing system deployments based on a sum of distances (i.e., “based on a level of code complexity and/or an amount or quantity of issues associated with the modification” – see paragraph [0067]), from the first computing system deployment to respective other ones of the filtered group of computing system deployments that are assigned to a same system cluster as the first computing system deployment as determined based on the difference function (i.e., paragraph [0067],“the complexity of a modified software artifact may be determined by analyzing internal dependencies of code within its build combination 102. A dependency may occur when a particular software artifact 104 of the build combination 102 uses functionality of, or is accessed by, another software artifact 104 of the build combination 102” Notes, sum of distances- dependency in build combination).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca for the purpose as addressed above in claims 1, 10 and 16.

With respect to claim 9, Avisror further discloses:
wherein the merit scoring component assigns a first merit score of the merit scores (i.e., “history activity score” – see paragraph [0068]), to a first computing system deployment of the filtered group of computing system deployments based on historical data relating to malfunctions (i.e., “defects” – see paragraph [0068]) associated with the first computing system deployment (see, paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score…Historical activity for a software artifact may also be quantified or measured based on calculation of a ratio of changes relating to fixing defects versus overall changes to that particular software artifact. Changes relating to fixing defects may be identified”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca for the purpose as addressed above in claim 1.

With respect to claim 11, Avisror further discloses:
wherein the testing criterion comprises a criterion selected from a group of criteria evaluated with respect to at least one of amounts of elapsed time from collection of the data relating to the deployments of the respective second systems [or usage by the deployments of the respective second systems of one or more system features designated for testing] (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Avisror into Branca for deployment and testing the related filtered data. One would have been motivated to do so to for the purpose as addressed above in claim 10.

With respect to claim 17, Avisror further discloses:
 wherein the filtering criterion is selected from a group comprising a first criterion evaluated with respect to amounts of elapsed time from collection of the data relating to the deployments of the respective computing systems (i.e., “history activity information” – see paragraph [0068], “The historical activity information for a software artifact may be quantified or measured as a historical activity score, for example, based on an amount/size and/or frequency of previous changes/modifications to that particular software artifact”) and a second criterion evaluated with respect to usage  (i.e., “optimization policy” based on usage -“Web application” – see paragraph [0037]) by the deployments of the respective computing systems of one or more software features designated [for testing] (i.e., paragraph [0037], “it is further filtered according to optimization policies specified by the customer of the deployment (e.g., two different policies for a Web application may be ‘maximize throughput’ or ‘minimize response time’)”.
Branca does not explicitly disclose the deployments for testing. However, Avisror discloses collecting/filtering data based on relevancy of the deployments for testing (i.e., Fig.8, steps 805-860, “Retrieve requested build combination for testing”, “associate subset(s) of test assets…”, “automatically provision servers…based on subsets(s) of test assets”, “Deploy build combination to test environment”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Avisror testing criterion into Branca filtering/collecting data for deployment. One would have been motivated to do so to automatically provision test environment based on the test assets associated with deployed application/build as suggested by Avisror (i.e., paragraph [0061], “the test environment may be automatically provisioned based on the subset(s) of the test assets associated with the requested build combination”).

Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branca and Avisror as applied to claims 1, 10, and 16 above, and further in view of Daniels (Daniels et al., “Learning the Threshold in Hierarchical Agglomerative Clustering”).
With respect to claims 5, 13, and 19, Branca discloses:
wherein the clustering component associates the computing system deployments of the filtered group of computing system deployments with the respective system clusters (see Fig.6, steps 51-52, “Define deployment category” and “Define optimization policy category”, and paragraph [0037], “Once the deployment has been assigned to a category (e.g., SMB deployment, Enterprise Deployment, etc.)…”) [via hierarchical agglomerative clustering, and wherein the executable components further comprise: a clustering control component that assigns a stopping criterion to the hierarchical agglomerative clustering performed by the clustering component].
Branca modified by Avisror does not explicitly disclose using hierarchical agglomerative clustering with a stopping criterion.
However, Daniels discloses using hierarchical agglomerative clustering for clustering with a stopping criterion for clustering control (i.e., “threshold”, see p.1, section 1 Introduction, right column, “In hierarchical agglomerative clustering, the number of clusters need not be set and spatial locations are the natural product of the merging process. However, since many clustering are generated, the choice of a final clustering is typically determined by a threshold, T, placed on the distance function: merging stops when all pairwise cluster distances exceed the value of T.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Daniels’ clustering method into Branca for grouping/clustering the deployment category and optimization policy category. One would have been motivated to do so to use the well-known clustering algorithm-hierarchical agglomerative clustering  for clustering with a stopping criterion for clustering control for the purpose of implicit bound on the compactness and density of the cluster as suggested by Daniel (i.e., p.1, right column, “rather an implicit bound on the compactness and density of the clusters through a bound on the proximity of data items within each cluster.”).

With respect to claims 6, and 14, Daniel further discloses:
 wherein the stopping criterion is selected from a group comprising a target number of the respective system clusters and a threshold amount (i.e., “threshold T”) of intra-cluster variance between the computing system deployments of the filtered group of computing system deployments as determined based on the difference function (i.e., p.1, right column, “since many clustering are generated, the choice of a final clustering is typically determined by a threshold, T, placed on the distance function: merging stops when all pairwise cluster distances exceed the value of T.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Daniel’s threshold amount as target number for clustering control for the purpose of above in claims 5 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qureshi et al., (US7,865,888B1) discloses a method for collecting/filtering/gathering deployment state for software application deployment.
Scheiner et al., (US2016/0239280A1) discloses a method for automated software deployment by filtering and grouping/clustering deployment data for generating deployment plans.
Navneet Verma (US2012/0144044A1) discloses a method for capturing deployment data in workstation and generating deployment server file for deploying and configuring servers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 /Z.W/ Examiner, Art Unit 2192                                                                                                                                                                                                       
/S. SOUGH/SPE, AU 2192/2194